DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10, 11, 13, 14, and 21 are pending in the application.  
Applicant's amendment to the claims, filed on March 2, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on March 2, 2022 in response to the non-final rejection mailed on September 3, 2022 have been fully considered. 
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.
  
Claim Rejections - 35 USC § 112(b)
The rejection of claims 13 and 14 under 35 U.S.C. 112(b) for being dependent from canceled claim 12 is withdrawn in view of the amendment to claim 13 to depend from claim 10. 

Claims 10, 11, 13, 14, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 (claims 11, 13, 14, and 21 dependent therefrom) is indefinite in the recitation of “An intramolecular trans-sialidase (IT-sialidase)…administered in a mucosal environment…” According to MPEP 2173.05(p), a single claim which claims both an i.e., an IT-sialidase, and also recites a method step of using the product, i.e., administered in a mucosal environment and it is unclear as to whether infringement occurs when one creates the claimed IT-sialidase, or whether infringement occurs when one administers the IT-sialidase in a mucosal environment. In the interest of advancing prosecution and giving claim 10 a broadest reasonable interpretation, the claim 10 limitation “administered in a mucosal environment to reduce the availability of free sialic acid in the mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins” is interpreted as an intended use of the claimed IT-sialidase.

Claim Rejections - 35 USC § 101
Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: As amended, claim 10 is drawn to an intramolecular trans-sialidase (IT-sialidase) from Ruminococcus gnavus (RgNanH), or an enzymatically active fragment thereof administered in a mucosal environment to reduce the availability of free sialic acid in the mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins. 

Claim 11 is drawn to the IT-sialidase of claim 10 wherein said IT-sialidase has an enzymatic activity of producing 2,7-anhydro-Neu5Ac from alpha2-3-linked sialic acid mucins. 
Claim 13 is drawn to the IT-sialidase of claim 10 wherein said IT-sialidase is derived from Ruminococcus gnavus ATCC 29149. 
Claim 14 is drawn to the IT-sialidase of claim 13 having the amino acid sequence in SEQ ID NO: 1.
According to the specification, SEQ ID NO: 1 is the amino acid sequence of a Ruminococcus gnavus IT-sialidase. 
Given a broadest reasonable interpretation, the IT-sialidase of claims 10, 11, 13, and 14 is considered to be a product of nature because it is not markedly different from a corresponding naturally occurring counterpart in a natural state. 
Patent Eligibility Analysis Step 1: Claims 10, 11, 13, and 14 are drawn to a composition of matter, which is a statutory category of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claims recite a naturally occurring product, which is a law of nature or a natural phenomenon (a natural product). The natural product does not have markedly different characteristics from what occurs 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exception. 
Patent Eligibility Analysis Step 2B: The claims recite only the product of nature without more and do not include any additional elements that could add significantly more to the judicial exception.
For these reasons claims 10, 11, 13, and 14 are rejected under section 101 as being directed to non-statutory subject matter. 

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: Claim 21 is drawn to a pharmaceutical composition comprising the IT-sialidase of claim 10 and one or more pharmaceutically acceptable carriers or excipients for delivery into a mucosal environment.
The pharmaceutical composition of claim 21 is considered to encompass nature-based products, i.e., a combination of a naturally occurring IT-sialidase and one or more naturally occurring “pharmaceutically acceptable carriers or excipients”, e.g., water. 
Patent Eligibility Analysis Step 1: Claim 21 is drawn to a composition of matter, which is a statutory category of invention.
Patent Eligibility Analysis Step 2A Prong 1: There is no indication in the specification that the claimed combination of IT-sialidase and one or more pharmaceutically acceptable carriers or excipients has any characteristics (structural, functional, or otherwise) that are different from the individual IT-sialidase and pharmaceutically acceptable carrier or excipient as they occur in nature. In this case, the claimed pharmaceutical composition does not have markedly different characteristics from what occurs in nature and is considered to be a “product of nature” exception. Accordingly, claim 21 is considered to be directed to a judicial exception. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claim beyond the judicial exception. 
Patent Eligibility Analysis Step 2B: The claim recites only the products of nature without more and does not include any additional elements that could add significantly more to the judicial exception.
For these reasons claim 21 is rejected under section 101 as being directed to non-statutory subject matter. 

RESPONSE TO REMARKS: The applicant argues the rejections are obviated by the amendment to claim 10 because the recitation of “administered in a mucosal environment to reduce the availability of free sialic acid in the mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins” is an additional element that adds significantly more to the judicial exception. 


Claim Rejections - 35 USC § 102
Claims 10, 11, 13, 14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tailford et al. (Nat. Commun. 6:7624, July 2015, 12 pages; cited on the IDS filed on August 3, 2018; hereafter “Tailford”) as evidenced by 
Supplementary Information (obtained from https://static-content.springer.com/esm/art%3A10.1038%2Fncomms8624/MediaObjects/41467_2015_BFncomms8624_MOESM188_ESM.pdf; last viewed on August 5, 2020, 13 pages; cited on Form PTO-892 mailed on August 11, 2020; hereafter “Supplementary Information”) and 
UniProt Database Accession Number A7B557 (January 2016, 2 pages; cited on Form PTO-892 mailed on August 11, 2020; hereafter “UniProt”).

As amended, claims 10, 11, 13, and 14 are drawn to an intramolecular trans-sialidase (IT-sialidase) from Ruminococcus gnavus (RgNanH), or an enzymatically active fragment thereof administered in a mucosal environment to reduce the availability of free sialic acid in the mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins. 
In view of the indefiniteness of claim 10, given a broadest reasonable interpretation, the recitation of “administered in a mucosal environment…” is interpreted as an intended use of the claimed IT-sialidase and does not otherwise limit the structure and/or function of the claimed IT-sialidase. See MPEP 2173.05(p) regarding a product and process in the same claim and see MPEP 2111.02.II regarding preamble statements reciting an intended use.
Claim 21 is drawn to a pharmaceutical composition comprising the IT-sialidase of claim 10 and one or more pharmaceutically acceptable carriers or excipients for delivery into a mucosal environment.
Regarding claims 10, 11, and 13, the reference of Tailford discloses an intramolecular trans-sialidase produced by Ruminococcus gnavus ATCC 29149 present in the GI tract that cleaves alpha-2,3-linked sialic acid from glycoproteins, releasing 2,7-anhydro-Neu5Ac, referred to as NanH (p. 2, column 2, middle). 
Regarding claim 14, Tailford does not disclose the amino acid sequence of the intramolecular trans-sialidase produced by Ruminococcus gnavus ATCC 29149. Supplementary information is cited in accordance with MPEP 2131.01.III to show that the sialidase gene nanH is the same as RUMGNA_02694 (p. 1) and the evidentiary 
Regarding claim 21, Tailford discloses the purified R. gnavus IT-sialidase in a HEPES buffer (p. 9, column 2, middle), which is interpreted as being encompassed by claim 21.
This anticipates claims 10, 11, 13, 14, and 21 as written.

Claims 10, 11, 13, 14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owen, C. David (“Structural Studies of Non-Classical Sialidases”, Thesis, University of St. Andrews, November 2015; cited on Form PTO-892 mailed on August 11, 2020; hereafter “Owen”) as evidenced by Supplementary Information (supra) and UniProt (supra).
See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection. 
As amended, claims 10, 11, 13, and 14 are drawn to an intramolecular trans-sialidase (IT-sialidase) from Ruminococcus gnavus (RgNanH), or an enzymatically active fragment thereof administered in a mucosal environment to reduce the availability of free sialic acid in the mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins. 
In view of the indefiniteness of claim 10, given a broadest reasonable interpretation, the recitation of “administered in a mucosal environment…” is interpreted as an intended use of the claimed IT-sialidase and does not otherwise limit the structure and/or function of the claimed IT-sialidase. See MPEP 2173.05(p) regarding a product 
Claim 21 is drawn to a pharmaceutical composition comprising the IT-sialidase of claim 10 and one or more pharmaceutically acceptable carriers or excipients for delivery into a mucosal environment.
Regarding claims 10, 11, and 13, the reference of Owen discloses an IT-sialidase (NanH) of Ruminococcus gnavus ATCC 29149, which is a gut microbe (p. 125; 174). Owen discloses that the IT-sialidase NanH cleaves alpha-2,3-linked sialic acids to release 2,7-anhydro-Neu5Ac (p. 174, top). 
Regarding claim 14, Owen does not disclose the amino acid sequence of the intramolecular trans-sialidase produced by Ruminococcus gnavus ATCC 29149. Supplementary information is cited in accordance with MPEP 2131.01.III to show that the sialidase gene nanH of Ruminococcus gnavus ATCC 29149 is the same as RUMGNA_02694 (p. 1) and the evidentiary reference of UniProt is cited in accordance with MPEP 2131.01.III to show that the amino acid sequence encoded by RUMGNA_02694 is identical to SEQ ID NO: 1 herein (see Appendix A at pp. 22-23 of the Office action mailed on August 11, 2020). 
Regarding claim 21, Owen discloses purified IT-sialidase in a buffer (p. 127), which is interpreted as being encompassed by claim 21.
This anticipates claims 10, 11, 13, 14, and 21 as written.

Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucci et al. (Nat. Commun. 6:7624, August 2015, 1 page; cited on Form  by Supplementary Information (supra) and UniProt (supra).
See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection. 
As amended, claims 10, 11, 13, and 14 are drawn to an intramolecular trans-sialidase (IT-sialidase) from Ruminococcus gnavus (RgNanH), or an enzymatically active fragment thereof administered in a mucosal environment to reduce the availability of free sialic acid in the mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins. 
In view of the indefiniteness of claim 10, given a broadest reasonable interpretation, the recitation of “administered in a mucosal environment…” is interpreted as an intended use of the claimed IT-sialidase and does not otherwise limit the structure and/or function of the claimed IT-sialidase. See MPEP 2173.05(p) regarding a product and process in the same claim and see MPEP 2111.02.II regarding preamble statements reciting an intended use.
Regarding claims 10, 11, and 13, the reference of Bucci discloses an IT-sialidase of Ruminococcus gnavus, which is commonly found in the GI tract (column 3, middle). Bucci discloses that the IT-sialidase is called NanH and specifically processes alpha-2,3-linked sialic acids to release 2,7-anhydro-Neu5Ac (column 3, bottom). 
Regarding claim 14, Bucci does not disclose the amino acid sequence of the intramolecular trans-sialidase produced by Ruminococcus gnavus. Supplementary information is cited in accordance with MPEP 2131.01.III to show that the sialidase gene nanH of Ruminococcus gnavus is the same as RUMGNA_02694 (p. 1) and the evidentiary reference of UniProt is cited in accordance with MPEP 2131.01.III to show Ruminococcus gnavus ATCC 29149 and the amino acid sequence encoded by RUMGNA_02694 is identical to SEQ ID NO: 1 herein (see Appendix A at pp. 22-23 of the Office action mailed on August 11, 2020). 
This anticipates claims 10, 11, 13, and 14 as written.

Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tailford et al. (Front. Gent. 6:81, March 2015, 18 pages; cited on the IDS filed on August 3, 2018; hereafter “Tailford-2”) as evidenced by Supplementary Information (supra) and UniProt (supra).
See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection. 
As amended, claims 10, 11, 13, and 14 are drawn to an intramolecular trans-sialidase (IT-sialidase) from Ruminococcus gnavus (RgNanH), or an enzymatically active fragment thereof administered in a mucosal environment to reduce the availability of free sialic acid in the mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins. 
In view of the indefiniteness of claim 10, given a broadest reasonable interpretation, the recitation of “administered in a mucosal environment…” is interpreted as an intended use of the claimed IT-sialidase and does not otherwise limit the structure and/or function of the claimed IT-sialidase. See MPEP 2173.05(p) regarding a product and process in the same claim and see MPEP 2111.02.II regarding preamble statements reciting an intended use.
Regarding claims 10, 11, and 13, the reference of Tailford-2 discloses GH33 sialidase of the gut microbe Ruminococcus gnavus ATCC 29149 (RgNanH) is an trans-sialidase which releases 2,7-anhydro-Neu5Ac specifically from alpha-2,3-linked sialyl conjugates (p. 9, paragraph bridging columns 1 and 2). 
Regarding claim 14, Trailford-2 does not disclose the amino acid sequence of the intramolecular trans-sialidase produced by Ruminococcus gnavus ATCC 29149. Supplementary information is cited in accordance with MPEP 2131.01.III to show that the sialidase gene nanH of Ruminococcus gnavus is the same as RUMGNA_02694 (p. 1) and the evidentiary reference of UniProt is cited in accordance with MPEP 2131.01.III to show that the amino acid sequence encoded by RUMGNA_02694 is identical to SEQ ID NO: 1 herein (see Appendix A at pp. 22-23 of the Office action mailed on August 11, 2020). 
This anticipates claims 10, 11, 13, and 14 as written.

RESPONSE TO REMARKS: The applicant argues the rejections are obviated by the amendment to claim 10 because the recitation of “administered in a mucosal environment to reduce the availability of free sialic acid in the mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins” is not disclosed by the references. 
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 10 to recite the active step of “administered in a mucosal environment to reduce the availability of free sialic acid in the mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins”. However, as stated above, the recitation of “administered in a mucosal environment…” is interpreted as an intended use of the claimed IT-sialidase and does 

Claim Rejections - 35 USC § 102/103
Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over UniProt (supra).
See MPEP 2112.III regarding a 35 U.S.C. 102/103 rejection when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. 
As amended, claims 10, 11, 13, and 14 are drawn to an intramolecular trans-sialidase (IT-sialidase) from Ruminococcus gnavus (RgNanH), or an enzymatically active fragment thereof administered in a mucosal environment to reduce the availability of free sialic acid in the mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins. 
In view of the indefiniteness of claim 10, given a broadest reasonable interpretation, the recitation of “administered in a mucosal environment…” is interpreted as an intended use of the claimed IT-sialidase and does not otherwise limit the structure and/or function of the claimed IT-sialidase. See MPEP 2173.05(p) regarding a product and process in the same claim and see MPEP 2111.02.II regarding preamble statements reciting an intended use.
Ruminococcus gnavus ATCC 29149 referred to as “RUMGNA_02694” and comprising an amino acid sequence that is the same as SEQ ID NO: 1 herein (see Appendix A at pp. 22-23 of the Office action mailed on August 11, 2020). 
The reference of UniProt does not disclose the limitation “IT-sialidase”. However, according to MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since the amino acid sequence of the sialidase polypeptide of UniProt is the same as SEQ ID NO: 1 of this application, it is presumed that the sialidase polypeptide of UniProt is an IT-sialidase. Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. The discovery of a previously unappreciated property of a prior art composition does not render the old composition patentably new to the discoverer (MPEP 2112.I).
Regarding claim 11, the reference of UniProt does not disclose the limitation “has an enzymatic activity of producing 2,7-anhydro-Neu5Ac from alpha2-3-linked sialic acid substrates”. However, according to MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since the amino acid sequence of the sialidase polypeptide of UniProt is the same as SEQ ID NO: 1 of this application, it is presumed 
This anticipates claims 10, 11, 13, and 14 as written.

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the amendment to claim 10.
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 10 to recite the active step of “administered in a mucosal environment to reduce the availability of free sialic acid in the mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins”. However, as stated above, the recitation of “administered in a mucosal environment…” is interpreted as an intended use of the claimed IT-sialidase and does not otherwise limit the structure and/or function of the claimed IT-sialidase. As such, the recitation of “administered in a mucosal environment…” does not distinguish the claimed IT-sialidase over the IT-sialidase disclosed by the cited reference and for the reasons set forth above, the cited reference anticipates or renders obvious the claimed invention. 

Claim Rejections - 35 USC § 103
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over UniProt (supra) in view of Crost et al. (PLoS One 8:e76341, 2013, 13 pages; cited on the IDS filed on August 3, 2018; hereafter “Crost”) and “Strategies for Protein Purification . 
The relevant disclosures of UniProt as applied to claims 10, 11, 13, and 14 are set forth above.
The difference between UniProt and the claimed invention is that UniProt does not teach or suggest a pharmaceutical composition comprising the sialidase polypeptide from Ruminococcus gnavus ATCC 29149 and one or more pharmaceutically acceptable carriers or excipients. 
The reference of Crost teaches that RUMGNA_02694 encodes a putative GH33 sialidase (p. 8, column 1, bottom) with an associated CBM40, which possibly enhances the ability of the enzyme to attach and degrade mucins. 
The reference of Handbook teaches various strategies for purifying a desired protein and storage in a buffer (Chapters 2 and 3), including biological buffers (Appendix 1, beginning at p. 139).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of UniProt, Crost, and Handbook to purify the sialidase of UniProt in a biological buffer, which is considered to be encompassed by claim 21. One would have been motivated to do this in order to confirm the proposed activities of the putative GH33 sialidase. One would have had a reasonable expectation of success to purify the sialidase of UniProt in a biological buffer because of the purification strategies taught by Handbook. Therefore, the pharmaceutical composition of claim 21 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the amendment to claim 10.
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 10 to recite the active step of “administered in a mucosal environment to reduce the availability of free sialic acid in the mucosal environment by cleavage of 2,7-anhydro sialic acid or 2,7-anhydro sialic acid derivative from mucins”. However, as stated above, the recitation of “administered in a mucosal environment…” is interpreted as an intended use of the claimed IT-sialidase and does not otherwise limit the structure and/or function of the claimed IT-sialidase. As such, the recitation of “administered in a mucosal environment…” does not distinguish the claimed IT-sialidase over the IT-sialidase disclosed by the reference of UniProt and for the reasons set forth above, it is the examiner’s position that the invention of claim 21 would have been prima facie obvious before the effective filing date. 

Conclusion
Status of the claims:
Claims 10, 11, 13, 14, and 21 are pending.
Claims 10, 11, 13, 14, and 21 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656